Citation Nr: 0425876	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7101(c).  A transcript of the hearing testimony 
is associated with the claim file.

In a statement dated in March 2004, the veteran submitted a 
May 2002 medical report for which he waived initial RO 
consideration.  


FINDINGS OF FACT

1.  In an unappealed August 1990 rating decision, the RO 
denied service connection for frostbite residuals of the 
feet.  

2.  The evidence presented since the August 1990 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for frostbite residuals of the feet has not been 
presented.  38 U.S.C.A. §§ 5108, 7105(b) (West 2002); 
38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in September 2001 prior to 
the unfavorable adjudication in February 2002. 

In the letter dated in September 2001, the RO notified the 
veteran of the evidence needed to support his claim and asked 
him to provide the RO with current evidence he had to support 
his claim.  The veteran was notified that VA would obtain VA 
records and any private records he identified and authorized 
VA to obtain on his behalf.  Further, in the February 2002 
letter, which informed the veteran of the February 2002 
rating decision, again advised him of the necessity of 
submitting new and material evidence to reopen the claim and 
explained what constitutes new and material evidence.  He was 
again informed of the VCAA in a July 2002 letter.  He was 
given 60 and 30 days to respond, respectively. 
For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice)

Also as to content, that is, the 60 or 30 days to respond.  
Under 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

As for the provision in 38 C.F.R. § 3.159 to "provide any 
evidence" in the claimant's possession, in the March 2003 
statement of the case, the provision was cited.  

Any defect with respect to the sequence of the VCAA notice 
did not prejudiced the veteran's claim because the veteran 
had adequate notice of need to submit evidence and the 
opportunity to submit such evidence and the evidence needed 
to substantiate the claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Duty to Assist 

As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  38 U.S.C.A. § 5103A.



Procedural Background 

The veteran initially applied for service connection for 
residuals of frostbite of the feet in August 1990.  He 
claimed that he sustained frostbite during service in the 
Battle of the Bulge.  In the August 1990 rating decision, the 
RO denied the claim on the grounds that the medical records 
contained no evidence of treatment for frostbite.  After the 
veteran was notified on the adverse decision and of his 
procedural and appellate rights, he did not appeal the rating 
decision.

Evidence Previously Considered

Service records show that the veteran served in the European 
Theater of Operations, and that, in August 1944, he was 
wounded in England by a German "buzz bomb" attack, for 
which he received a Purple Heart.  Also, he participated in 
the Ardennes Campaign.  .

The service medical records, including the report of 
separation examination, contain no complaint, history, or 
finding of frostbite to any extremity.  On separation 
examination, the feet were clinically evaluated as normal.

After service, VA records and private medical records, 
covering the period from 1950 to 1990, contain no complaint, 
finding, or history of frostbite.  On initial VA examination 
in 1950, the veteran was able to walk on his heels and toes 
easily and there was no report of foot or skin abnormality.  

Additional Evidence Presented Since the August 1990 Rating 
Decision

The veteran filed his current application to reopen in May 
2001.  

In 2000 and 2001, the veteran was evaluated by a private 
cardiologist and a private neurologist.  Residuals of 
frostbite were not documented. 



In a December 2001 statement, J.F.B., M.D., stated that the 
veteran's medical conditions include Parkinsonian syndrome 
and a generalized peripheral neuropathy.  The physician 
related that, according to the veteran, the veteran suffered 
frostbite after the Battle of the Bulge.  In a May 2002 
statement, the physician stated that the veteran sustained 
frostbite to his feet during the Battle of the Bulge and that 
the veteran's feet were still hurting.  

VA records disclose that, in April 2002, the veteran's health 
problems included diabetic neuropathy.  On examination of the 
feet, there was no soreness or onychomycosis.  The pedal 
pulses were palpable but weak.  Similar findings were 
reported in August 2002, except the pedal pulses were not 
palpable. 

In a letter, dated in January 2003, the veteran related that 
there were no medics or doctors during combat to help with 
medical needs.  He also related that, due to his frostbite, 
which required him to change socks continuously during the 
day, he was moved from his duties as a mail carrier to an 
inside job because he could not walk.

In letters, dated in January 2003, the veteran's wife 
repeated what the veteran told her about his wartime service 
and the fact that his feet were frostbitten.  She also 
related that the veteran's feet have bothered him since the 
war and that he still had dry skin and pain.  She indicated 
that at nighttime, the veteran's feet were either too hot or 
too cold.

At the hearing in March 2004, the veteran testified about his 
service in the Battle of the Bulge and how he sustained 
frostbite.  He also referred to the statement of J.F.B., M.D.  
The veteran explained that, during his mail carrier years, he 
had to change socks during the day because his feet bled 
continuously.  The veteran also related that he did not seek 
treatment prior to his discharge because he wanted to go home 
and that he sought treatment after service, but the providers 
who had treated him were deceased.



Analysis

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b). 

New and material evidence is evidence not previously of 
record, that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

As to the veteran's testimony and his statements and 
statements of his spouse, both are laypersons and, as such, 
are not competent as to the medical causes of his current 
symptoms.  While their statements are credible as to the 
circumstances of the veteran's service, where the 
determinative issue involves a medical diagnosis or a medical 
opinion, competent medical evidence is required to support 
the claim. 

As to the statements of J.F.B., M.D., the statements were 
based on medical history as recited to him by the veteran.  
Evidence, which is information recorded by a physician, 
unenhanced by any additional comment, does not satisfy 
requirement of competent medical evidence and cannot be the 
basis for reopening the claim.  Dolan v. Brown, 9 Vet. App. 
358 (1996).  Therefore, the physician's statement is not new 
and material evidence.  

The other additional evidence both VA records and private 
medical records opposes rather than supports the claim 
because there is no documentation of residuals of frostbite. 



Except for history provided by the veteran, the additional 
evidence does not contain competent medical evidence of the 
presence of residuals of frostbite, which was the reason the 
claim was initially denied by the RO in 1990.  The issue is 
not one of credibility, but one of the lack of competent 
medical evidence to support the claim.  


ORDER

New and material evidence to reopen the claim of service 
connection for residuals of frostbite of the feet has not 
been presented and the appeal is denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



